In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-18-00095-CR


                        ALAN DWAYNE HARPER, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                          On Appeal from the 100th District Court
                                  Donley County, Texas
             Trial Court No. DCR-17-03928, Honorable Stuart Messer, Presiding

                                     April 25, 2019

                            MEMORANDUM OPINION
                    Before CAMPBELL and PIRTLE and PARKER, JJ.


      Pending before this Court is appellant Alan Dwayne Harper’s motion to dismiss his

appeal. As required by Rule 42.2(a) of the Texas Rules of Appellate Procedure, appellant

and his attorney have signed the motion. No decision of this Court having been delivered

to date, we grant the motion. Accordingly, the appeal is dismissed. No motion for

rehearing will be entertained and our mandate will issue forthwith.


                                                        Per Curiam

Do not publish.